Order filed, January 31, 2014.




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                               NO. 14-13-01027-CR
                                 ____________

                             RAUL GARCIA, Appellant

                                       V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 176th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1365300


                                    ORDER

      The reporter’s record in this case was due December 23, 2013. See Tex. R.
App. P. 35.1. On January 06, 2014 this court GRANTED Janet Ragan’s motion
for extension of time to file the record until January 22, 2014. The court has not
received a request to extend time for filing the record. The record has not been
filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.
      We order Janet Ragan, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM